Steele Hays, Justice. Appellant Jimmy D. Reynolds brought this action against Officers Jerry Watts (appellee) and Harold Moe, alleging use of excessive force in the arrest of Jimmy D. Reynolds. The trial court granted a motion to dismiss as to Harold Moe and Reynolds has appealed. The action still pends as to Jerry Watts. We dismiss the appeal for lack of compliance with Ark. R. Civ. P. 54(b), an indispensable element of our jurisdiction which we address on our own. State Farm. Mutual Automobile Insurance Company v. Thomas, 312 Ark. 429, 850 S.W.2d 4 (1993). Appeal Dismissed.